MEMORANDUM **
An administrative law judge (“ALJ”) from the Office of Administrative Hearings for the State of Oregon determined that Bend-LaPine School District (the “District”) failed to offer K.H. a “free and appropriate public education” (“FAPE”) as required under the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. §§ 1400-1482. This determination was based on the ALJ’s finding that the individual education plan (“IEP”), 20 U.S.C. § 1414(d), prepared for K.H. by the District was inadequate. The ALJ also found that KH.’s mother complied with the IDEA’S notice provision, 20 U.S.C. § 1412(a)(10)(C)(iii), before placing K.H. in a private residential school. Based on these findings, the ALJ awarded K.H.’s mother reimbursement for private educational expenses incurred as a result of that placement.
Pursuant to 20 U.S.C. § 1415(i)(2), the District appealed the ALJ’s award to the district court. The District contended K.H.’s IEP was adequate, K.H. was provided with a FAPE as required by the IDEA, and that, even if K.H. was not provided a FAPE, reimbursement should be reduced or denied because KH.’s mother did not comply with the IDEA’S notice provision before placing K.H. in private school.
The district court affirmed the ALJ’s decision, finding that K.H.’s IEP was inadequate and that K.H. was not offered a FAPE. The district court held that the IDEA’S notice provision did not require the reduction or denial of reimbursement in this case.
We review the district court’s findings of fact in an IDEA case for clear error and conduct a modified de novo review of the district court’s legal conclusions. See Amanda J. v. Clark County Sch. Dist., 267 F.3d 877, 887-88 (9th Cir.2001).
We have reviewed the record. We conclude that the district court’s findings of fact were not clearly erroneous and that the district court did not err in applying the IDEA’S notice provision.
AFFIRMED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.